Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION
Response to Amendment
This action is in response to an application filed August 11, 2021. Claims 1-5, 8-16, and 18-20 have been amended. Claims 6-7 and 17 have been cancelled. Claims 21-23 are newly added. Claims 1-5, 8-16, 18-23 are now pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claim(s) as follows: 

1. (Examiner Amended) A cloud computing system comprising: 
one or more data centers; 
a client instance hosted by the one or more data centers; 
a communication network accessible by the client instance; 
one or more client devices comprising memory for accessing the client instance; 

a vulnerabilities database communicatively coupled to the client instance, wherein the vulnerabilities database stores a list of vulnerabilities; and 
one or more vendor websites communicatively coupled to the client instance via the communication network, wherein the one or more vendor websites provide vendor solutions to vulnerabilities present on the list of vulnerabilities associated with the plurality of configuration items; 
wherein the client instance is configured to generate a solution graph having nodes respectively representing the vendor solutions and the vulnerabilities, wherein connections between the nodes of the solution graph indicate which of the vulnerabilities are addressed by each of the vendor solutions and indicate solution supersedence between the vendor solutions, and wherein the client instance comprises solution selection logic configured to traverse the solution graph to select a vendor solution.

15. (Examiner Amended) A client instance hosted by one or more data centers, wherein the client instance is configured to: 
comprise a virtual server implemented on a hardware computing system;
communicate with a communication network, wherein the communication network is configured to communicate with one or more client networks, a vulnerabilities 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                             November 9, 2021